PER CURIAM.
Appellant seeks review of an order denying his motion for post conviction relief.
It appears to be appellant’s contention in his motion that he is entitled to relief from *1264his sentence because it is contrary to the plea bargain agreed to by the court, the prosecutor and himself. It is alleged the bargain provided that in return for a guilty plea he would be placed on probation and if subsequently violated, the sentence would not exceed three years. His probation was violated and he was sentenced to four years. These allegations require an eviden-tiary hearing.
Accordingly, the order appealed from is reversed and the cause is remanded to the trial court with directions to hold an eviden-tiary hearing before ruling on the appellant’s motion for post conviction relief.
REVERSED and REMANDED.
DOWNEY, DELL and WALDEN, JJ., concur.